713 So. 2d 1106 (1998)
Donald L. HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 97-3564.
District Court of Appeal of Florida, Fourth District.
July 22, 1998.
Donald Lee Harris, Miami, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Barbra A. Weisbert, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
This is an appeal from the second denial of appellant Harris's Motion to Correct Written Sentence with Mandamus Relief. In his motion, Harris sought both correction of the concurrent sentences he is serving in unrelated cases and reversal of the Department of Corrections's denial of his request for additional incentive gain time. In the first appeal, this court reversed the trial court's finding that it lacked jurisdiction to consider the motion. See Harris v. State, 687 So. 2d 363 (Fla. 4th DCA 1997). On remand from that decision, the trial court again denied the motion. We affirm.
Our affirmance is without prejudice to Harris's right to seek mandamus relief from the administrative decision that denied the additional incentive gain time. The motion that Harris filed in the proceedings below was improper because it was filed in the wrong venue and did not make the Department a party to the proceedings. If Harris decides to pursue the matter, he must file a new petition for writ of mandamus in the Second Circuit Court for Leon County, naming the Department of Corrections as respondent, and properly serve said petition on the Department. See Department of Corrections v. Mattress, 686 So. 2d 740, 741 (Fla. 5th DCA 1997).
WARNER, FARMER and TAYLOR, JJ., concur.